Citation Nr: 0947802	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for Crohn's disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his mother



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 2003 to 
March 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was subsequently transferred to the RO in 
Pittsburgh, Pennsylvania.  

In connection with his appeal the Veteran, his spouse, and 
his mother all testified at a video conference hearing before 
the undersigned Veterans Law Judge in February 2009 and 
accepted such hearing in lieu of an in-person hearing before 
a Veterans Law Judge.  A transcript of the hearing is 
associated with the claims files.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to an 
initial disability rating in excess of 30 percent for Crohn's 
disease and of entitlement to an initial disability rating in 
excess of 10 percent for bilateral plantar fasciitis are 
decided.

In November 2006 the Veteran was afforded a VA examination 
for his intestines.  At that examination the Veteran reported 
that he had experienced nausea, vomiting, diarrhea, 
constipation, bloody stools, and weight loss.  The Veteran 
reported a history of having abdominal cramping and at times 
he had 6 - 8 semi-formed stools a day.  However, at the time 
of examination the Veteran reported that he was only 
experiencing approximately 2 - 3 semi-formed stools a day.  
The Veteran reported that he had a sense of urgency with 
bowel movements and after meals he always had to move his 
bowels.  At the time of the examination, the Veteran reported 
that he was not having bloody or mucousy stool.  

Upon physical examination the Veteran had lower abdominal 
tenderness, but no guarding or rebound and bowel sounds were 
active.  At that time the Veteran reported that he was not 
working because of his gastrointestinal symptoms.  The 
examiner diagnosed the Veteran with Crohn's disease.

In January 2007 the Veteran was seen at the VA Medical Center 
for epigastric pain and emesis and left scapular area pain.  
The Veteran reported that he had stopped taking prednisone 
for his Crohn's disease and had lost approximately 20 pounds.  
He described a knot-like sensation in his upper epigastric 
/lower retrosternal area.  The Veteran also reported having 
15 - 20 watery diarrhea movements everyday.  Upon physical 
examination the Veteran's abdomen was soft with decreased 
bowel sounds.  He had tenderness on palpation in the 
epigastric area and less so across the lower abdomen.  The 
Veteran was noted to have developed nausea and had an episode 
of dry heaving after the mid-epigastric area was palpated.  
The Veteran's stool also had faint traces of blood in it.  
The Veteran was re-prescribed prednisone and told to follow-
up with his primary care physician.    

As the Veteran was originally placed on the temporary 
disabled list for the Army, he was seen at the National Naval 
Medical Center (NNMC) in Bethesda, MD for evaluation in 
October 2007.  The Veteran received examinations for both his 
plantar fasciitis and his Crohn's disease.

At the October 2007 NNMC examination for his Crohn's disease, 
the Veteran was reported to be doing poorly.  The Veteran 
reported nausea, vomiting, and diarrhea.  He reported taking 
40 milligrams of prednisone a day and reported having 5 - 8 
bowel movements per day.  The Veteran reported having mild 
fevers, fatigue, and malaise.  The examiner continued the 
diagnosis of Crohn's disease stating that it was poorly 
controlled as the Veteran was still symptomatic despite being 
on 40 milligrams of prednisone per day.  Due to the severity 
of the Crohn's disease, the examiner recommended permanent 
separation from the military at that time. 

Of record are treatment notes from the VA Medical Center 
which show that the Veteran has received periodic treatment 
for Crohn's disease at the VA Medical Center from December 
2006 to March 2009.  In general the Veteran is seen by 
gastroenterology or in the emergency department.  Generally, 
the Veteran had complaints of nausea, vomiting, and diarrhea.  
The Veteran was routinely found to have a tender abdomen, and 
his weight would fluctuate depending on his medication.

In February 2009 the Veteran testified at a Board hearing.  
At that hearing the Veteran reported that his Crohn's disease 
was getting worse.  He reported experiencing a lot of 
cramping in his lower abdomen and pain in his upper chest 
region.  He reported that he had flare-ups of his Crohn's 
disease approximately every two to three months and the 
flare-ups would last approximately two months at a time.  He 
reported that during the times between the flare-ups, he 
would have diarrhea at least 2-3 times before work every 
morning and throughout the day.  He reported that he would 
still experience a lot of abdominal cramping as well.  He 
reported that he used to take 60 milligrams of prednisone, 
but as a result he developed a "buffalo hump" on his back, 
just below his neck, and so the prednisone was discontinued.  
He reported that his weight had fluctuated from approximately 
185 pounds at the highest, when he was on the full prednisone 
dosage, to 115 pounds at his lowest.  

The Veteran reported that when he had flare-ups in his 
condition he would get very sick and end up missing 
substantial amounts of work.  He said that he experienced 
approximately 3 flare-ups per year.  He reported that he 
cannot go out in big, public places because he is always 
nervous as to whether there will be a bathroom nearby.  He 
reported that he would search out the nearest restroom every 
time he goes anywhere with his family.  He reported that 
during flare-ups his pain is about a 7 or 8 out of 10, he 
experiences abdominal cramping, pain, and diarrhea.  He also 
reported that he experiences nausea and vomiting during 
flare-ups.  The Veteran reported that he will go days without 
being able to eat anything and has now had to start to take 
protein pills to supplement his diet.  
 
The Veteran reported that he has been to the emergency room 
as a result of his Crohn's disease several times.  He 
reported that he would usually go when his symptoms were 
really bad in the hopes that they could give him some 
medication that would relieve some of his symptoms.  

The Veteran's spouse also testified at the February 2009 
hearing.  She reported that the Veteran would experience a 
lot of diarrhea, which had just become his normal.  She 
reported that the Veteran would get very anxious when they 
went out to public places and when they went to Florida on 
vacation he got so sick that he had to go to the emergency 
room.  

The Veteran's mother also provided testimony.  She reported 
that the Veteran is unable to live a normal life as a result 
of his Crohn's disease.  She reported that she had not seen 
the Veteran well since his separation from active service.

The symptoms reported by the Veteran at both his October 2007 
NNMC examination and his February 2009 hearing for his 
Crohn's disease present a markedly more severe disability 
picture than that described by the VA examiner in the 
November 2006 VA examination report.

Therefore, the Board finds that the Veteran should be 
afforded a new VA examination in order to determine the 
current level of severity of his Crohn's disease.

In November 2006 the Veteran was also afforded a VA foot 
examination.  At that examination the Veteran reported that 
he experienced pain and fatigability in his feet.  He 
reported that he had received two steroid injections, but 
that they did not help his symptoms.  He also reported that 
he used orthotic inserts, but that the ones he had were old 
and that he needed a new pair, which the Veteran reported he 
could not afford at that time.  He reported that he had 
moderate pain in his feet daily which would last for hours at 
a time.  He reported the only way to alleviate his pain was 
to get off his feet.

Upon physical examination the Veteran's feet had normal 
pronation.  The Veteran walked rather "gingerly," but the 
examiner did not notice an antalgic gait.  The Veteran did 
not use assistive devices, he did not have pes planus, and he 
did not have ingrown toenails.  The Veteran did not have any 
Achilles tendon pain, but he did have pain bilaterally along 
the plantar fascia.  The examiner diagnosed the Veteran with 
bilateral plantar fasciitis. 

At the October 2007 examination at the NNMC, the Veteran 
reported that after walking for one hour he began to have 
pain in his feet which would continue until he went to bed.  
He reported that the pain would begin in the bottoms of his 
heels and under the arches.  He reported that his left foot 
was worse than the right.  The Veteran reported that the pain 
would begin at a 6 out of 10 and increase to a 10 out of 10.  
He reported that he could only walk a quarter of a mile and 
could not stand for more than 4 hours at a time.

Upon physical examination the Veteran walked with a mildly 
abnormal steppage type gait.  He could walk on the heels and 
ball of his right foot, but not on the left forefoot because 
of the pain.  His arches were high average in height, he was 
sore to firm palpation at the apex of the arches (more so on 
the left), his heels were not tender, his skin was normal, 
and he had no abnormal callus formation.  Strength testing 
was difficult because the Veteran appeared to be limited by 
pain.  The Veteran's dorsi-flexion and plantar flexion were 
both limited.  Again, the Veteran was diagnosed with 
bilateral plantar fasciitis.

At his February 2009 Board hearing, the Veteran also gave 
testimony regarding his bilateral plantar fasciitis.  He said 
that he could only stand for 15 minutes at a time and when he 
would go to the zoo, or other places, with his family he had 
to walk ahead and sit on a bench and wait for them to look at 
all the animals and/or exhibits without him as he is not able 
to be on his feet for extended periods of time.  He also 
reported that his feet would swell if he was on them too long 
and he would have to rub a cold "pop can" along the bottom 
of his feet to get the swelling to go down.  He reported that 
he used to get cortisone shots in his feet, but that they 
caused his feet to be so painful that he was unable to walk.  
He reported that he had trouble taking medication to help his 
feet because it would usually interfere with his Crohn's 
disease.

The symptoms reported by the Veteran at both his October 2007 
NNMC examination and his February 2009 hearing for his 
bilateral plantar fasciitis, present a markedly more severe 
disability picture than that described by the VA examiner in 
the November 2006 VA examination report.

Therefore, the Board finds that the Veteran should also be 
afforded a new VA examination in order to determine the 
current level of severity of his bilateral plantar fasciitis.

Additionally, the Board notes that when an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20(2009).  There is no 
diagnostic code specifically applicable to plantar fasciitis 
so, the Veteran's disability was evaluated analogous to pes 
planus under Diagnostic Code 5276.  

In this case, the code used to evaluate the Veteran's plantar 
fasciitis is not the most appropriate code available.  The 
symptoms of pes planus are entirely different than those 
experienced when diagnosed with plantar fasciitis.  
Additionally, the Board notes that plantar fasciitis is a 
condition which can be more severe in one foot than they 
other, and that fact is not accounted for under Diagnostic 
Code 5276.  Therefore, the Board has determined that as 
Diagnostic Code 5276 accounts for symptomatology that is very 
specific to pes planus and does not translate well to other 
foot disabilities, the more appropriate evaluation criteria 
for the Veteran's plantar fasciitis would be found under 
Diagnostic Code 5284.

Under Diagnostic Code 5284 the Veteran can receive a more 
appropriate evaluation for the specific symptoms related to 
his actual condition and this diagnostic code also calls for 
a separate evaluation for each foot.  This will better 
account for the Veteran's complaints that one foot is worse 
than the other.  The RO or the AMC should consider Diagnostic 
Code 5284 when readjudicating the Veteran's claim for an 
initial disability rating in excess of 10 percent for 
bilateral plantar fasciitis. 

Finally, the Veteran reported that he was going to begin 
seeking treatment for his feet at the VA Medical Center and 
that he has continued to seek treatment there for his Crohn's 
disease.  The Board finds that current treatment records for 
both conditions must be obtained before a decision is 
rendered in this case.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include 
pertinent VA Medical Center treatment 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

2.	Then, the Veteran should be afforded VA 
examinations by examiners with the 
appropriate expertise to determine the 
current level of severity of his 
service-connected Crohn's disease and 
his service-connected bilateral plantar 
fasciitis.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The RO or the AMC should 
ensure that the examiners provide all 
information required for rating 
purposes.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims on 
appeal based on a de novo review of the 
record.  In so doing, the RO or the AMC 
should consider Diagnostic Code 5284.  
If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


